Valerino v Valerino (2017 NY Slip Op 07833)





Valerino v Valerino


2017 NY Slip Op 07833


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1197 CA 17-00064

[*1]DEBORAH VALERINO, PLAINTIFF-RESPONDENT,
vROBERT VALERINO, DEFENDANT-APPELLANT. 


DIBBLE & MILLER, P.C., ROCHESTER (CRAIG D. CHARTIER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
PHETERSON SPATORICO LLP, ROCHESTER (MICHAEL LEESS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered April 28, 2016 in a divorce action. The judgment, among other things, equitably distributed the marital assets. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court